Title: Virginia Delegates to Thomas Lewis and Samuel McDowell, 14 April 1775
From: Virginia Delegates
To: Lewis, Thomas,McDowell, Samuel



Gentlemen,
[14 April 1775]

Be pleased to transmit to the respectable freeholders of the county of Augusta our sincere thanks for their affectionate address, approving our conduct in the late Continental Congress. It gives us the greatest pleasure to find that our honest endeavours to serve our country on this arduous and important occasion has met their approbation, a reward fully adequate to our warmest wishes; and the assurances from the brave and spirited people of Augusta, that their hearts and hands shall be devoted to the support of the measures adopted, or hereafter to be taken, by the Congress, for the preservation of American liberty, give us the highest satisfaction, and must afford pleasure to every friend to the just rights of mankind.
We cannot conclude without acknowledgments to you, Gentlemen, for the polite manner in which you have communicated to us the sentiments of your worthy constituents; and are their and your obedient humble servants,
peyton randolph. richard henry lee. george washington. patrick henry. richard bland. benjamin harrison. edmund pendleton.
